Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 2006, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not available for employment.
Claimant, a Canadian national, worked as a social worker at *1066New York University Medical Center (hereinafter NYUMC) under a Trade NAFTA visa (hereinafter TN visa). She held two positions, one in the inpatient portion of the medical center and the other in the emergency room. After her inpatient position was eliminated, she applied for partial unemployment insurance benefits. The Unemployment Insurance Appeal Board ruled that she was ineligible to receive them because she was not available for employment. Claimant appeals.
We affirm. In order to be considered available for work and, therefore, eligible to receive unemployment insurance benefits, a non-United States citizen must have valid authorization from the Immigration and Naturalization Service to work in the United States (see Matter of Enrique [Commissioner of Labor], 13 AD3d 967, 968 [2004]; Matter of Okumakpeyi [Commissioner of Labor], 295 AD2d 828, 829 [2002]). Like the claimant in Matter of Graif (Commissioner of Labor) (250 AD2d 1012 [1998]), claimant here was working under a TN visa which restricted the work she was authorized to perform to a particular employer, namely, NYUMC. When her employment with NYUMC was reduced, she was not authorized to seek employment with a different employer until she obtained another visa. In view of this, substantial evidence supports the Board’s finding that claimant was not available for employment such as to be eligible for benefits.
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.